LIGON, J.
— When the plaintiff in an action of detinue has color of title, and has had peaceable possession of the chattel sued for, he can recover as against.a mere wrong-doer who, by indirection or force, obtains and holds the present possession.
Such is the case here; and without reference to the rights of Mrs. Shomo in equity, if she has any, we think Caldwell is placed, by his bill of sale, and his possession under it, in such a position with relation to the slaves in controversy, as to entitle him to recover of the defendant in the court below in this form of action.
There is no error in the record, and the judgment of the Circuit Court is consequently affirmed.